DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
	Claims 1-20 are pending.
	Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 13, limitation 10 recites “a means for selecting a medium to be used to send the greeting card from a group of sending media …”
Pages 20-22, [0083]-[0089] describe various means or options by which an electronic greeting card may be sent by a sender to a recipient utilizing the electronic greeting card application (see definition of mobile application or “app”, p. 5, [0024]) executing on a portable (e.g. mobile) computing device (see Fig. 1, p. 5, [0025] for definition of “computer” or “processing unit”).






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman et al. (hereinafter Friedman, U.S. Patent Application Publication No. 2008/0208745 A1, filed 03/06/2008, published 08/28/2008), in view of Linder, B. “How to Scan QR Codes to Download Android Apps,” (c) 04/01/2010, Mobiputing.com, 5 pages total), and in further view of Pecoraro et al. (hereinafter Pecoraro, U.S. Patent No. 9,430,195 B1, filed 03/10/2011, issued 08/30/2016).
Regarding independent claim 1, Friedman teaches:
An electronic greeting card system (at least Abstract [Wingdings font/0xE0] Friedman teaches a system for enabling creation of greeting cards and distribution of the cards with gifts), comprising:
Note: the term “assets” is found at p. 14, [0060], line 3 and include things like backgrounds, stickers, portion of the e-greeting card, a foreground, a font, a signature element, a text element, an image element, an audio element, and [an element that defined function of an image?]. assets” are “elements of the [greeting] card (other than scalable graphics) that are stored on the system server”. The term “assets” is also found at p. 26, [0099], lines 2-3.

a server storing a plurality electronic greeting card assets (at least p. 4, [0054]; p. 5, [0063]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user, web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains several tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). The cards may be stored as part of or separate from the database 280. The Card Detail Detail Table 408 references any uploaded card assets provided by the network user such as files containing graphics, digital photos, scanned data, etc. (see also p. 7, [0076]; Figs. 6C-D). These uploaded card assets may subsequently be utilized in any card designed by the user).
Friedman fails to explicitly teach:
an application downloadable to a portable computing device;
However, Linder teaches:
an application downloadable to a portable computing device (at least pp. 1-2 of 5 [Wingdings font/0xE0] Linder teaches enabling the download of “apps” (e.g. an electronic greeting card application or “app”) to an Android-compatible mobile device by Linder, the QR code can either be rendered to a computer screen or to printed material such as books, CDs or other products (e.g. a printed greeting card)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Linder with those of Friedman as both inventions provide methods for downloading applications. Adding the teaching of Linder provides the benefit of an alternate and more efficient means for downloading software, such as, for example, a greeting card application, to a mobile device through the scanning of a printed QR or other type of barcode in addition to clicking on a hyperlink as in Friedman (see p. 4, [0056]; p. 6, [0071]-[0072]; p. 7, [0080]; Fig. 7).
Friedman further teaches:
the application having an application programming interface (at least p. 4, [0057] [Wingdings font/0xE0] Friedman teaches Web server 260 functions to render pages to a network user connected to the web server 260 and to pass data received from a network user to database through the appropriate Application Program Interfaces (APIs). In the illustrative embodiment, the web server 260 may utilize a plurality of Visual Basic, Java script files and/or Java applets to create active web pages. Web server 260 may include a database interface (not shown) which functions as the interface between web server 260 and database server 270. Such database interface may be implemented via ODBC, Remote Procedure Call libraries or other similar technologies which database server 270 and to service calls received from database server 270).
Note: without further definition, the phrase “scalable graphics” is given a broad interpretation as it is well-known that any “graphics” are scalable, whereas formats such as Adobe PDF, or Scalable Vector Graphics (SVG) are “vector-based”.

an electronic greeting card file having;
a data container component storing scalable graphics (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a database 280 containing a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp; all of which are “scalable”). Friedman notes that the term “card” or “greeting card” is not limited to traditional hard copy cards but also includes images of one or more sides or panels of a card as may be stored in various graphical data formats and resolutions and may also include other related forms of correspondence including announcements, invitations, business cards, notices and other business and personal forms of communication), having
a reference library component storing a reference to at least one electronic greeting card asset from the plurality of electronic greeting card assets (at least p. 5, [0067]; Figure 4 [Wingdings font/0xE0] Friedman teaches that the Card Detail Detail Table 408 includes fields containing file names (e.g. the file names providing references to greeting card assets) for attached file containing graphics, digital photos, scanned data, etc.));
Freidman and Lindler fail to explicitly teach:
Note: the term “symbol” appears to be a reference to an asset.

wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics.
However, Pecoraro teaches:
wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics (at least col. 7, line 22 through col. 8, line 10; col. 9, line 3 through col. 10, line 3; Figures 1-2, 8-9 [Wingdings font/0xE0] Pecoraro teaches a method of dynamically generating a graphic (e.g. a greeting card) , where the graphic is a combination of at least one graphic template 102 (see also Fig. 8 for example) and one data template 103 (see also Fig. 8 for example) These templates are fed into a vector graphics engine 101. The vector graphics engine 101 includes a graphic template parser 105 and a data template parser 106. The vector graphics engine 101 eventually produces an SVG file (e.g. an SVG-formatted greeting card). The SVG file is then passed to a data binding process 108, then to a layout and scaling process 109. A generated vector graphic 104 output that conforms to the preferred XML vector graphic specification (e.g. SVG) is generated (see also Fig. 9 for example). Fig. 8 illustrates an example of the graphic template 102. It contains coding that call data template 103. Fig. 8 further illustrates an example of the data template 103. It contains coding for text data and coding for formatting for the text data to be generated as a list. Finally, Fig. 9 illustrates the combination of the graphic template 102, the data template 103 (merged by the data binding process 108 as well as content generated by the layout and scaling process 109) as well as the rendered visualization. While the SVG coding and rendered output taught by Pecoraro is a list of text items and not a greeting card, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that the mechanisms by which Pecoraro and the instant invention generate and render graphical output is similar.
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Pecoraro with those of Friedman and Linder as all three of these inventions provide methods for downloading applications. Adding the teaching of Pecoraro describes the mechanism where SVG coding is combined with data (e.g. assets) to generate a graphical file; the graphical file including calls to render various graphics and data.










Regarding dependent claim 2, Friedman teaches:
the electronic greeting card file represents four distinct pages of an electronic greeting card (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable).

Regarding dependent claim 3, Friedman teaches:
the reference library component is stored using a markup language (at least p. 4, [0054]; Figure 2 [Wingdings font/0xE0] Friedman teaches a web server 260 contains a display control module 266 which utilizes data representing a card, as retrieved from database 280, and data representing modifications to the selected card, as received from a network user, to render the selected card and its modifications in a WYSIWYG format for viewing by the network user).

Regarding dependent claim 4, Friedman teaches:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block, or image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)).

Regarding dependent claim 5, Friedman teaches:
the at least one electronic greeting card asset is an image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)), and the image is configured to be applied as one of a background, foreground or sticker (at least [0077]; Figure 6D [Wingdings font/0xE0] Friedman teaches that the user is free to place a customized message in any of text, cursive hand writing, graphics or photographs anywhere on panels 600A-C and view the card and customizations together in a manner which approximates signing a hard copy card (i.e. these user-provided items may be applied as a foreground to the card images).



Regarding dependent claim 6, Friedman teaches:
the electronic greeting card file is updated based on information stored in a local cache of the portable electronic device (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface).

Regarding independent claim 7, Friedman teaches:
A method for rendering an electronic greeting card within a downloadable electronic greeting card application of a portable device (at least Abstract [Wingdings font/0xE0] Friedman teaches a system for enabling on-line creation of greeting cards and distribution of the cards with gifts).
Friedman fails to explicitly teach rendering an electronic greeting card within a downloadable greeting card application of a portable device.
However, Linder teaches (see at least pp. 1-2 of 5) enabling the download of “apps” (e.g. an electronic greeting card application or “app”) to an Android-compatible mobile device by scanning a rendered QR code with the mobile device (e.g. via camera). In the example provided by Linder, the QR code can either be rendered to a computer screen or to printed material such as books, CDs or other products (e.g. a printed greeting card)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Linder with those of Friedman as both inventions provide methods for downloading applications. Adding the teaching of Linder provides the benefit of an alternate and more efficient means for downloading software, such as, Friedman (see p. 4, [0056]; p. 6, [0071]-[0072]; p. 7, [0080]; Fig. 7),
the method comprising:
storing a plurality of electronic greeting card assets on a server (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). The Card Detail Detail Table 408 references any uploaded card assets provided by the network user such as files containing graphics, digital photos, scanned data, etc. (see also p. 7, [0076]; Figs. 6C-D));
creating an electronic greeting card file by combining a scalable graphics component and a reference library component (at least [0073]-[0077]; Figures 4A-D, 7A-B [Wingdings font/0xE0] Friedman teaches rendering for display of both selected greeting card and subsequently customized electronic greeting card to the user and as an XML file 1000 for subsequent printing (see pp. 10-11, [0100]-[0106])),
the reference library component having a reference to at least one electronic greeting card asset from the plurality of electronic greeting card assets (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). The Card Detail Detail Table 408 references by name, any uploaded card assets provided by the network user such as files containing graphics, digital photos, scanned data, etc. (see also p. 7, [0076]; Figs. 6C-D));
transmitting the electronic greeting card file to the electronic greeting card application (at least [0073]-[0077]; Figures 4A-D, 7A-B [Wingdings font/0xE0] Friedman teaches transmitting and rendering for display of both selected greeting card and subsequently customized electronic greeting card to the user and as an XML file 1000 for subsequent printing (see pp. 10-11, [0100]-[0106]))
Friedman and Linder fail to explicitly teach:
translating the electronic greeting card file into a series of draw calls by pulling the at least one electronic greeting card asset from the server using the associated reference in the reference library component, wherein the series of draw calls direct the electronic greeting card application to draw a page on a screen of the portable device.
However, Pecoraro teaches:
translating the electronic greeting card file into a series of draw calls by pulling the at least one electronic greeting card asset from the server using the associated reference in the reference library component, wherein the series of draw calls direct the electronic greeting card application to draw a page on a screen of the portable device (at least col. 7, line 22 through col. 8, line 10; col. 9, line 3 through col. 10, line 3; Figures 1-2, 8-9 [Wingdings font/0xE0] Pecoraro teaches a method of dynamically generating a graphic (e.g. a greeting card) , where the graphic is a combination of at least one graphic template 102 (see also Fig. 8 for example) and one data template 103 (see also Fig. 8 for example) These templates are fed into a vector graphics engine 101. The vector graphics engine 101 includes a graphic template parser 105 and a data template parser 106. The vector graphics engine 101 eventually produces an SVG file (e.g. an SVG-formatted greeting card). The SVG file is then passed to a data binding process 108, then to a layout and scaling process 109. A generated vector graphic 104 output that conforms to the preferred XML vector graphic specification (e.g. SVG) is generated (see also Fig. 9 for example). Fig. 8 illustrates an example of the graphic template 102. It contains coding that call various draw commands to generate ellipses (e.g. graphics) and text (see Fig. 9, rendered visualization, sans information in the data template 103. Fig. 8 further illustrates an example of the data template 103. It contains coding for text data and coding for formatting for the text data to be generated as a list. Finally, Fig. 9 illustrates the combination of the graphic template 102, the data template 103 (merged by the data binding process 108 as well as content generated by the layout and scaling process 109) as well as the rendered visualization. While the SVG coding and Pecoraro is a list of text items and not a greeting card, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that the mechanisms by which Pecoraro and the instant invention generate and render graphical output is similar.
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Pecoraro with those of Friedman and Linder as all three of these inventions provide methods for downloading applications. Adding the teaching of Pecoraro describes the mechanism where SVG coding is combined with data (e.g. assets) to generate a graphical file; the graphical file including calls to render various graphics and data.
Friedman further teaches:
rendering the at least one electronic greeting card asset to the portable computing device (at least [0073]-[0077]; Figures 4A-D, 7A-B [Wingdings font/0xE0] Friedman teaches rendering for display of both selected greeting card and subsequently customized electronic greeting card to the user and as an XML file 1000 for subsequent printing (see pp. 10-11, [0100]-[0106])).

Regarding claims 8-11, claims 8-11 merely recite a method that can be executed by the system of claims 2-5, respectively. Thus, Friedman in view of Linder and Pecoraro teaches every limitation of claims 8-11, and provides proper motivation, as indicated in the rejections of claims 2-5.





Regarding dependent claim 12, Friedman teaches:
after transmitting the electronic greeting card file to the electronic greeting card application, storing an updated electronic greeting card file on the server; comparing the electronic greeting card file in the electronic greeting card application to the updated electronic greeting card file on the server and if they are not the same transferring differences of the updated electronic greeting card file to a cache of the portable device and updating the electronic greeting card file in the electronic greeting card application based on the differences stored in the cache (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface);

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Miller et al. (hereinafter Miller, U.S. Patent Application Publication No. 2009/0070213 A1, filed 12/10/2007, published 03/12/2009), and in further view of Linder, and in further view of Petschnigg et al. (hereinafter Petschnigg, U.S. Patent Application Publication No. 2010/0175018 A1, filed 01/07/2009, published 07/08/2010 (listed in IDS filed 08/21/2020)), and in further view of Pecoraro.
Regarding independent claim 13, Friedman teaches:
An electronic greeting card system (at least Abstract [Wingdings font/0xE0] Friedman teaches a system for enabling on-line creation of greeting cards and distribution of the cards with gifts), comprising:
Friedman fails to explicitly teach:
a paper greeting card; a code printed on the paper greeting card;
Miller teaches:
a paper greeting card; a code printed on the paper greeting card (at least Abstract; pp. 1-2, [0003]-[0004], [0006]-[0010]; pp. 2-4, [0034]-[0037]; pp. 4-5, [0047]; Figures 1, 4-8 [Wingdings font/0xE0] Miller teaches associating a “digital experience” with a “social expression product”, a portion of the “social expression product” may include an “identification code” (e.g. UPC code or other barcode (see pp. 4-5, [0047]) printed on the “social expression product” (e.g. a printed greeting card));
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Miller with those of Friedman, as both inventions support the manipulation and/or customization of electronic documents. Adding the teaching of Miller provides the benefit of enhancing a hard copy consumable printed item such as a greeting card or a calendar, with a digital package retrievable via an “enterable” unique set of codes printed on the consumable.
Friedman further teaches:
a server storing a plurality electronic greeting card assets (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). The Card Detail Detail Table 408 references any uploaded card assets provided by the network user such as files containing graphics, digital photos, scanned data, etc. (see also p. 7, [0076]; Figs. 6C-D));
Friedman and Miller fail to explicitly teach:
an electronic greeting card application program that is downloaded to the portable computing device from the server in response to the portable computing device scanning the code on the paper greeting card;
However, Linder teaches:
an electronic greeting card application program that is downloaded to the portable computing device from the server in response to the portable computing device scanning the code on the paper greeting card (at least pp. 1-2 of 5 [Wingdings font/0xE0] Linder teaches enabling the download of “apps” (e.g. an electronic greeting card application or “app”) to an Android-compatible mobile device by scanning a rendered QR code with the mobile device (e.g. via camera). In the example provided by Linder, the QR code can either be rendered to a computer screen or to printed material such as books, CDs or other products (e.g. a printed greeting card)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Linder with those of Friedman and Miller as all three of these inventions provide methods for downloading applications. Adding the teaching of Linder provides the benefit of an alternate Friedman (see p. 4, [0056]; p. 6, [0071]-[0072]; p. 7, [0080]; Fig. 7).
Friedman further teaches:
a category of greeting cards provided by the electronic greeting card application (at least p. 6, [0073]; p. 8, [0086]; Figure 6A [Wingdings font/0xE0] Friedman teaches that card files may be arranged categorically according to particular themes or occasions, e.g. birthdays, anniversaries, weddings, etc.)
a greeting card within the category of greeting cards, the greeting card being stored as an electronic greeting card file (at least p. 6, [0073]; p. 8, [0086]; Figure 6A [Wingdings font/0xE0] Friedman teaches that card files may be arranged categorically according to themes or occasions, e.g. birthdays, anniversaries, weddings, etc. and selection of a greeting card file under a selected category);
having a data container component storing scalable graphics (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains several tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or Friedman notes that the term “card” or “greeting card” is not limited to traditional hard copy cards but also includes images of one or more sides or panels of a card as may be stored in various graphical data formats and resolutions and may also include other related forms of correspondence including announcements, invitations, business cards, notices and other business and personal forms of communication), and
a reference library component storing a reference to at least one electronic greeting card asset from the plurality of electronic greeting card assets (at least p. 5, [0067]; Figure 4 [Wingdings font/0xE0] Friedman teaches that the Card Detail Detail Table 408 includes fields containing file names (e.g. references to greeting card assets) for attached file containing graphics, digital photos, scanned data, etc.)) and
a means for selecting a medium to be used to send the greeting card from a group of sending media provided by the electronic greeting card application (at least p. 2, [0022]; pp. 10-11, [0100]-[0106][Wingdings font/0xE0] Friedman teaches a means for printing, into hard-copy form, a customized card file 1000).
wherein the greeting card comprises four pages, with at least one of the four pages having an option to customize (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable), and
Friedman, Miller and Linder fail to explicitly teach:
each of the four pages being movable by a touch of a finger.
However, Petschnigg
each of the four pages being movable by a touch of a finger (at least Abstract; pp. 2-3, [0019]-[0029]; Figures 2-4 [Wingdings font/0xE0] Petschnigg teaches a digital reading device with one or more touch displays for displaying documents (e.g. books, pamphlets, magazines, greeting cards, etc.) with which, for documents having multiple pages, allows a user to flip pages with their finger; the flipping simulated by animating the way a physical page appears during the act of physical page flipping or turning);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Petschnigg with those of Friedman, Miller and Linder as all these inventions support the manipulation and/or customization of electronic documents. Adding the teaching of Petschnigg provides the benefit of a touch-sensitive display that allows a user to flip pages with their finger; the flipping animated to simulate the flipping or turning of a physical page.
Friedman, Miller, Linder and Petschnigg fail to explicitly teach:
wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics.
However, Pecoraro teaches:
wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics (at least col. 7, line 22 through col. 8, line 10; col. 9, line 3 through col. 10, line 3; Figures 1-2, 8-9 [Wingdings font/0xE0] Pecoraro teaches a method of dynamically generating a graphic (e.g. a greeting card) , where the graphic is a combination of at least one graphic template 102 (see also Fig. 8 for example) and one data template 103 (see also Fig. 8 for example) These templates are fed into a vector graphics engine 101. The vector graphics engine 101 includes a graphic template parser 105 and a data template parser 106. The vector graphics engine 101 eventually produces an SVG file (e.g. an SVG-formatted greeting card). The SVG file is then passed to a data binding process 108, then to a layout and scaling process 109. A generated vector graphic 104 output that conforms to the preferred XML vector graphic specification (e.g. SVG) is generated (see also Fig. 9 for example). Fig. 8 illustrates an example of the graphic template 102. It contains coding that call various draw commands to generate ellipses (e.g. graphics) and text (see Fig. 9, rendered visualization, sans information in the data template 103. Fig. 8 further illustrates an example of the data template 103. It contains coding for text data and coding for formatting for the text data to be generated as a list. Finally, Fig. 9 illustrates the combination of the graphic template 102, the data template 103 (merged by the data binding process 108 as well as content generated by the layout and scaling process 109) as well as the rendered visualization. While the SVG coding and rendered output taught by Pecoraro is a list of text items and not a greeting card, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that Pecoraro and the instant invention generate and render graphical output is similar.
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Pecoraro with those of Friedman, Miller, Linder and Petschnigg as all these inventions provide methods for downloading applications. Adding the teaching of Pecoraro describes the mechanism where SVG coding is combined with data (e.g. assets) to generate a graphical file; the graphical file including calls to render various graphics and data.

Regarding dependent claim 14, Friedman teaches:
the electronic greeting card file represents four distinct pages of an electronic greeting card (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable).

Regarding dependent claim 15, Friedman teaches:
the reference library component is stored using a markup language (at least p. 4, [0054]; Figure 2 [Wingdings font/0xE0] Friedman teaches a web server 260 contains a display control module 266 which utilizes data representing a card, as retrieved from database 280, and data representing modifications to the selected card, as received from a network user, to render the selected card and its modifications in a WYSIWYG format for viewing by the network user).


Regarding dependent claim 16, Friedman teaches:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block, or image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains several tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)).

Regarding dependent claim 17, Friedman teaches:
the at least one electronic greeting card asset is an image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to , and the image is configured to be applied as one of a background, foreground or sticker (at least [0077]; Figure 6D [Wingdings font/0xE0] Friedman teaches that the user is free to place a customized message in any of text, cursive hand writing, graphics or photographs anywhere on panels 600A-C and view the card and customizations together in a manner which approximates signing a hard copy card (i.e. these user-provided items may be applied as a foreground to the card images).

Regarding dependent claim 18, Friedman teaches:
the electronic greeting card file is updated based on information stored in a local cache of the portable electronic device (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface).

Regarding dependent claim 19, Friedman teaches:
the group of sending media comprises email, text message, social media, and postal mail (at least [0014] [Wingdings font/0xE0] Friedman teaches that once the greeting card has been customized by the user, it is printed and sent via postal mail).








Regarding dependent claim 20, Friedman teaches:
the server is part of a network of servers in a cloud computing environment (at least pp. 3-4, [0046]-[0058]; Figure 2 [Wingdings font/0xE0] Friedman teaches a system comprising a number of networked servers that interact with one another to carry out the system for enabling on-line creation of greeting cards).

Response to Arguments
Regarding the previous rejection of independent claim 1 (and similarly claims 7 and 13):

1. 	An electronic greeting card system comprising:
a server storing a plurality electronic greeting card assets;
an application downloadable to a portable computing device, the application having an application programming interface; and
an electronic greeting card file having
a data container component storing scalable graphics, and
a reference library component storing a reference to at least one electronic greeting card asset from the plurality of electronic greeting card assets;
wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics.

Applicant argues that none of the prior art of record (Specifically, Friedman) teach the limitation, reciting:

wherein, an electronic greeting card file is parsed into a series of calls that direct the application to draw a page on a screen of the portable computing device by combining an associated symbol in the reference library component with the scalable graphics.

	The Examiner agrees that the prior art of Friedman fails to teach the limitation, as amended above.
Pecoraro teaches a method for producing and displaying an SVG formatted file that combines data and graphic templates, into a combined file. The file includes various coding that call various functions that when rendered produce an SVG output for a display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/James H. Blackwell/
03/25/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177